On authority of Birmingham Vending Company v. State of Alabama, post, p. 584, 38 So. 2d 876, the judgment is modified on cross assignments of error and affirmed.
We are of the opinion that in addition to the amount of the deficiency of $2,357.62 and the interest thereon at six percent from the date the same became due, there should also be added a penalty of one-half of one percent per month from the date such taxes became due to the date of our judgment now being rendered. Therefore pursuant to our duty under section 140, Title 51, Code, we find that the amount of the final assessment should be as follows:
The principal sum of                            $2357.62 Interest at 6% on said sum to June 20, 1947 (date of final assessment)                                        89.29
Interest on said sum from June 20, 1947 to January 23, 1948                    83.69
Interest on said principal sum from January 23, 1948 to this date                                            151.21
Penalty of one-half of one percent per month from February 28, 1947 to this date                           277.80
Making a total sum of $2,959.61, which is hereby adjudged to be the amount to be paid by appellants to the State of Alabama on account of the assessment here in question; and judgment is hereby rendered against the appellants and the sureties on the supersedeas bond for the amount here fixed and determined, and the costs of this cause which accrued prior to the appeal. The costs of appeal are taxed against appellants and the sureties on the appeal bond.
Modified on cross assignments of error and affirmed.
BROWN, LAWSON and STAKELY, JJ., concur.